DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.		Authorization for this examiner’s amendment was given in an interview with Mr. James Longwell with authorization from Mr. Grant Tisdall (attorney of record) on 1/12/2022.

		Please amend claim 23 line 3: After the word “leg” please add a --.--.

Allowable Subject Matter
3.		Claims 1-24 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Picard et al. (U.S. patent 9,341,704) discloses to track an object (e.g. such as a surgical/handheld tool/instrument) by optical tracking augmented with inertial tracking system using a myriad of inertial sensors (Such as gyroscopes, accelerometer, and/or magnetometers). Picard et al. nor any other prior art of record, regarding claim 1, teaches the feature(s) of “wherein the calculating comprises, foreach same feature of the plurality of optical features, creating a respective location correspondence for the same feature in each of the set of images,” these, in combination with the other claim limitations. Regarding 
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
January 12, 2022